Appellee sued appellant for divorce and for the possession, care and custody of their minor child, five year old Charlotte Ann Threadgill, and for judgment for $30 per month against appellant for support of said minor child, and for attorney's fees in the sum of $100. Appellant answered by general demurrer and general denial. The case was tried to the court without a jury, and judgment rendered granting appellee a divorce, and in her favor for the care and custody of the minor child, and for $25 per month as for maintenance of said child, and attorney's fee in the sum of $30. Motion for a new trial was overruled and we have the case on appeal.
Appellant's brief contains three propositions based upon two assignments of error. The assignments are:
"1. Because that the judgment of the court is contrary to the law."
"2. That the judgment is contrary to the facts."
These assignments are too general. They point to no specific error. Ackerman v. Huff, 71 Tex. 317, 319, 9 S.W. 236; Roberts v. Williford, Tex. Civ. App. 242 S.W. 797.
We have carefully examined the record, and find no fundamental error. The pleadings were sufficient. No complaint is made of them. The court in his judgment made findings ample to support the judgment rendered. His findings are supported by the record.
The judgment is affirmed.